DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Claims 1-30 are pending.
Applicant is requested to review and consider all of the art, in the file wrapper, in their response; for the purposes of compact prosecution. 

Specification
The disclosure is objected to because of the following: Page 8, of the specification, paragraphs [0038] FIGS. 5 through 7 show block diagrams of a device that supports LAT procedures in accordance with aspects of the present disclosure, and [0040] FIGS. 9 through 12 illustrate methods for LAT procedures in accordance with aspects of the present disclosure; are objected to because: each figure needs to be described individually.  

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 04/08/2019, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, second clause, (and similar features, in the corresponding apparatus Claim, Claim 21), states: “receiving the interference avoidance request from a third wireless device on 
Claim 10, second clause, (and similar features, in the corresponding apparatus Claim, Claim 28), states: “detecting interference by the first wireless transmission with a second wireless transmission from a third wireless device” - it is unclear which device is “detecting interference”. Claim 10, last clause, (and similar features, in the corresponding apparatus Claim, Claim 28), states: “transmitting the interference avoidance request to the first wireless device on the indicated resources based at least in part on the detected interference” - it is unclear which device is “transmitting the interference avoidance request”.
The feature “executable”, in the claims needs to be changed to: -- executed--; to make this feature a required limitation. E.g. see claims: Claim 21, line 4; Claim 23, lines 1 and 2;  Claim 24, line 2; Claim 25, lines 1 and 2; Claim 26, lines 1 and 2; Claim 27, lines 1 and 2; Claim 28, line 4; Claim 29, line 4; Claim 30, lines 1 and 2. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 20180152851 A1) in view of Ansari (WO 2018209553 A1,  International Application Number: PCT/CN2017/084520, International Filing Date: 16 May 2017; see information disclosure statement IDS, submitted on 04/08/2019).


Li does not disclose the crossed out feature, above.
	However, Ansari discloses preamble comprising an indication of resources (e.g. see page 3, lines 5-15: an access node of a wireless communication network may be adapted to provide a first frame including a first header and a first data block with first data for first wireless terminal and second wireless terminal. The header may include a first control field indicating a first idle period resource and a second control field indicating a second idle period resource, and the first and second idle period resources may be different. The access node may be adapted to initiate transmission of the first frame to the first and second wireless terminals. Responsive to receiving a notification message using the first idle period resource, the access node may be adapted to provide a second frame including a second header and a second data block with second data for the second wireless terminal. The access node may be further adapted to initiate transmission of the second frame to the second wireless terminal while deferring transmission to the second wireless terminal).
	It would have been obvious, to a person having ordinary skill in the art, prior to the effective filing date of the invention, to combine Ansari with Li, the motivation is to e.g. improve “Listen After Talk” technology, disclosed by both references; see the background section of both references. 



Claim 3. Li in view of Ansari disclose the method of claim 1, and enabling the interference avoidance mechanism comprises: implementing the interference avoidance mechanism based at least in part on one or more of: a physical cell identifier PCI associated with the first wireless device, a PCI associated with the third wireless device, or a combination thereof ([0050] header include control information indicating e.g. an identifier of a communication apparatus. In Li). 

Claim 4. Li in view of Ansari disclose the method of claim 3, and: receiving the PCI associated with the third wireless device in a preamble of the interference avoidance request ([0050] header include control information indicating e.g. an identifier of a communication apparatus. In Li). 

Claim 5. Li in view of Ansari disclose the method of claim 1, and enabling the interference avoidance mechanism comprises: applying one or more of: a frequency-division multiplexing FDM scheme, a time-division multiplexing TDM scheme, a spatial multiplexing scheme, or a combination thereof, to the subsequent transmission over the channel based at least in part on the received interference avoidance request ([0090] time slot indicating in the data unit. In Li). 



Claim 7. Li in view of Ansari disclose the method of claim 6, and the first period of time varies based at least in part on one of a channel condition or a traffic condition ([0091] listening to the channel to avoid interference in receiving the data from the first communication apparatus may comprise: if no signal is received within a period of time, sending a transmitting indication indicating transmitting of data will be performed. In Li) (Examiner note: Listen After Talk would represent the first period of time, and after interference, Listen Before Talk is implemented) (Examiner second note: the channel condition or the traffic condition is stochastic and therefore the associated time would vary). 

Claim 8. Li in view of Ansari disclose the method of claim 1, and enabling the interference avoidance mechanism comprises: performing a listen before talk LBT procedure on the channel prior to performing the subsequent transmission over the channel ([0091] listening to the channel to avoid interference in receiving the data from the first communication apparatus may 

Claim 9. Li in view of Ansari disclose the method of claim 1, and: the wireless transmission is transmitted on a first frequency band; and enabling the interference avoidance mechanism comprises transmitting one or more additional wireless transmissions to a receiver on a second frequency band, the second frequency band being different than the first frequency band (page 14, lines 9-10: separation of the channels assigned to different UEs is enough to reduce/avoid inter-user interference. In Ansari). 

Claim 10. Li teaches a method for wireless communications ([0080] FIG. 9, a method 900 performed by a first communication apparatus for transmitting data to a second communication apparatus is illustrated wherein the first communication apparatus and the second communication apparatus employ directional transmission, and a communication link between the first communication apparatus and the second communication apparatus shares a communication channel with another communication link comprising a third communication apparatus), comprising: receiving, from a first wireless device, a first wireless transmission at a second wireless device over a channel of a radio frequency spectrum band, a preamble of the first wireless transmission comprising an 
Li does not disclose the crossed out feature, above.
	However, Ansari discloses preamble comprising an indication of resources (e.g. see page 3, lines 5-15: an access node of a wireless communication network may be adapted to provide a first frame including a first header and a first data block with first data for first wireless terminal and second wireless terminal. The header may include a first control field indicating a first idle period resource and a second control field indicating a second idle period resource, and the first and second idle period resources may be different. The access node may be adapted to initiate transmission of the first frame to the first and second wireless terminals. Responsive to receiving a notification message using the first idle period resource, the access node may be 
	It would have been obvious, to a person having ordinary skill in the art, prior to the effective filing date of the invention, to combine Ansari with Li, the motivation is to e.g. improve “Listen After Talk” technology, disclosed by both references; see the background section of both references. 
 
Claim 11. Li in view of Ansari disclose the method of claim 10, and: enabling a wireless interference avoidance mechanism at the first wireless device based at least in part on the interference avoidance request ([0086] transmitting the data to the second communication apparatus by the first communication apparatus before listening to the channel comprises: performing a data transmission; entering an idle state; and if during the idle state, a transmitting indication from the third communication apparatus indicating transmitting of data will be performed or a transmitting indication from the second communication apparatus indicating transmitting of data from the first communication apparatus to the second communication apparatus will be delayed is received, delaying transmitting of data to the second communication apparatus according to a time slot indicated in the transmitting indication. After sending another transmitting indication indicating transmitting of data will be performed, performing another data transmission, and if no interference is determined during the other data transmission, then entering an idle state. In Li). 

Claim 12. Li in view of Ansari disclose the method of claim 11, and enabling the interference avoidance mechanism comprises: implementing the interference avoidance mechanism based at least in part on one or more of: a physical cell identifier PCI associated with the first wireless device, a PCI associated with the third wireless device, or a combination thereof ([0050] header include control information indicating e.g. an identifier of a communication apparatus. In Li). 

Claim 13. Li in view of Ansari disclose the method of claim 11, and enabling the interference avoidance mechanism comprises: applying one or more of: a frequency-division multiplexing FDM scheme, a time-division multiplexing TDM scheme, a spatial multiplexing scheme, or a combination thereof, to a subsequent transmission over the channel based at least in part on the received interference avoidance request ([0090] time slot indicating in the data unit. In Li). 

Claim 14. Li in view of Ansari disclose the method of claim 10, and: transmitting a physical cell identifier PCI of the third wireless device in a preamble of the interference avoidance request ([0050] header include control information indicating e.g. an identifier of a communication apparatus. In Li). 

Claim 15. Li in view of Ansari disclose the method of claim 10, and the second wireless transmission comprises a second preamble comprising an indication of second resources for a second interference avoidance request corresponding to the second wireless transmission (e.g. see page 3, lines 5-15: an access node of a wireless communication network may be adapted to header may include a first control field indicating a first idle period resource and a second control field indicating a second idle period resource, and the first and second idle period resources may be different. The access node may be adapted to initiate transmission of the first frame to the first and second wireless terminals. Responsive to receiving a notification message using the first idle period resource, the access node may be adapted to provide a second frame including a second header and a second data block with second data for the second wireless terminal. The access node may be further adapted to initiate transmission of the second frame to the second wireless terminal while deferring transmission to the second wireless terminal. In Ansari). 

Claim 16. Li in view of Ansari disclose the method of claim 15, and: transmitting the second interference avoidance request on the indicated second resources (e.g. see page 3, lines 5-15: an access node of a wireless communication network may be adapted to provide a first frame including a first header and a first data block with first data for first wireless terminal and second wireless terminal. The header may include a first control field indicating a first idle period resource and a second control field indicating a second idle period resource, and the first and second idle period resources may be different. The access node may be adapted to initiate transmission of the first frame to the first and second wireless terminals. Responsive to receiving a notification message using the first idle period resource, the access node may be adapted to provide a second frame including a second header and a second data block with second data for the second wireless terminal. The access node may be further adapted to 

Claim 17. Li in view of Ansari disclose the method of claim 10, and the preamble comprises a first physical cell identifier PCI associated with the first wireless device ([0050] header include control information indicating e.g. an identifier of a communication apparatus. In Li). 

Claim 18. Li in view of Ansari disclose the method of claim 17, and the interference avoidance request comprises an indication of a second PCI associated with the third wireless device ([0050] header include control information indicating e.g. an identifier of a communication apparatus. In Li). 

Claim 19. Li in view of Ansari disclose the method of claim 17, and: transmitting an indication of the first PCI to the third wireless device ([0050] header include control information indicating e.g. an identifier of a communication apparatus. In Li). 

Claim 20. Li in view of Ansari disclose the method of claim 10, and: the first wireless transmission is received on a first frequency band; and subsequent wireless transmissions from the second wireless device are received on a second frequency band, the second frequency band being different than the first frequency band (page 14, lines 9-10: separation of the channels assigned to different UEs is enough to reduce/avoid inter-user interference. In Ansari). 


Li does not disclose the crossed out feature, above.
	However, Ansari discloses preamble comprising an indication of resources (e.g. see page 3, lines 5-15: an access node of a wireless communication network may be adapted to provide a first frame including a first header and a first data block with first data for first wireless terminal and second wireless terminal. The header may include a first control field indicating a first idle period resource and a second control field indicating a second idle period resource, and the first and second idle period resources may be different. The access node may be adapted to initiate transmission of the first frame to the first and second wireless terminals. Responsive to receiving a notification message using the first idle period resource, the access node may be adapted to provide a second frame including a second header and a second data block with second data for the second wireless terminal. The access node may be further adapted to initiate transmission of the second frame to the second wireless terminal while deferring transmission to the second wireless terminal).
	It would have been obvious, to a person having ordinary skill in the art, prior to the effective filing date of the invention, to combine Ansari with Li, the motivation is to e.g. improve “Listen After Talk” technology, disclosed by both references; see the background section of both references. 

Claim 22. Li in view of Ansari disclose the apparatus of claim 21, and the preamble further comprises a physical cell identifier PCI associated with the first wireless device ([0050] header include control information indicating e.g. an identifier of a communication apparatus. In Li). 

Claim 23. Li in view of Ansari disclose the apparatus of claim 21, and the instructions executable by the processor to enable the interference avoidance mechanism comprise instructions executable by the processor to: implement the interference avoidance mechanism based at least in part on one or more of: a physical cell identifier PCI associated with the first wireless device, a PCI associated with the third wireless device, or a combination thereof ([0050] header include control information indicating e.g. an identifier of a communication apparatus. In Li). 

Claim 24. Li in view of Ansari disclose the apparatus of claim 23, and the instructions are further executable by the processor to: receive the PCI associated with the third wireless device in a preamble of the interference avoidance request ([0050] header include control information indicating e.g. an identifier of a communication apparatus. In Li). 

Claim 25. Li in view of Ansari disclose the apparatus of claim 21, and the instructions executable by the processor to enable the interference avoidance mechanism comprise instructions executable by the processor to: apply one or more of: a frequency-division multiplexing FDM scheme, a time-division multiplexing TDM scheme, a spatial multiplexing scheme, or a 

Claim 26. Li in view of Ansari disclose the apparatus of claim 21, and the instructions executable by the processor to enable the interference avoidance mechanism comprise instructions executable by the processor to: implement the interference avoidance mechanism for a first period of time; and stop the implementation of the interference avoidance mechanism after the first period of time ([0091] listening to the channel to avoid interference in receiving the data from the first communication apparatus may comprise: if no signal is received within a period of time, sending a transmitting indication indicating transmitting of data will be performed. In Li) (Examiner note: Listen After Talk would represent the first period of time, and after interference, Listen Before Talk is implemented). 

Claim 27. Li in view of Ansari disclose the apparatus of claim 21, and the instructions executable by the processor to enable the interference avoidance mechanism comprise instructions executable by the processor to: perform a listen before talk LBT procedure on the channel prior to performing the subsequent transmission over the channel ([0091] listening to the channel to avoid interference in receiving the data from the first communication apparatus may comprise: if no signal is received within a period of time, sending a transmitting indication indicating transmitting of data will be performed. In Li). 


Li does not disclose the crossed out feature, above.
	However, Ansari discloses preamble comprising an indication of resources (e.g. see page 3, lines 5-15: an access node of a wireless communication network may be adapted to provide a first frame including a first header and a first data block with first data for first wireless terminal and second wireless terminal. The header may include a first control field indicating a first idle period resource and a second control field indicating a second idle period resource, and the first and second idle period resources may be different. The access node may be adapted to initiate transmission of the first frame to the first and second wireless terminals. Responsive to receiving a notification message using the first idle period resource, the access node may be adapted to provide a second frame including a second header and a second data block with second data for the second wireless terminal. The access node may be further adapted to initiate transmission of the second frame to the second wireless terminal while deferring transmission to the second wireless terminal).
	It would have been obvious, to a person having ordinary skill in the art, prior to the effective filing date of the invention, to combine Ansari with Li, the motivation is to e.g. improve “Listen After Talk” technology, disclosed by both references; see the background section of both references. 

Claim 29. Li in view of Ansari disclose the apparatus of claim 28, and the instructions are further executable by the processor to: enable a wireless interference avoidance mechanism at the first wireless device based at least in part on the interference avoidance request ([0086] transmitting the data to the second communication apparatus by the first communication apparatus before listening to the channel comprises: performing a data transmission; entering an idle state; and if during the idle state, a transmitting indication from the third communication apparatus indicating transmitting of data will be performed or a transmitting indication from the second communication apparatus indicating transmitting of data from the first communication apparatus to the second communication apparatus will be delayed is received, delaying transmitting of data to the second communication apparatus according to a time slot indicated in the transmitting indication. After sending another transmitting indication indicating transmitting of data will be performed, performing another data transmission, and if no interference is determined during the other data transmission, then entering an idle state. In Li). 

Claim 30. Li in view of Ansari disclose the apparatus of claim 29, and the instructions executable by the processor to enable the interference avoidance mechanism comprise instructions executable by the processor to: implement the interference avoidance mechanism based at least in part on one or more of: a physical cell identifier PCI associated with the first wireless device, a PCI associated with the third wireless device, or a combination thereof ([0050] header include control information indicating e.g. an identifier of a communication apparatus. In Li).

Conclusion
The prior art made of record and is considered pertinent to the patentability of the applicant's claims and disclosure:

Zhang (US 20150030094 A1)
ABSTRACT: Systems and techniques for interference avoidance beamforming transmissions are described. A described technique includes accessing, at a first device, data for transmission to a second device; performing, at the first device, a channel sounding process with a third device to obtain channel feedback regarding a wireless channel between the first device and the third device; determining a steering matrix based on the channel feedback to reduce interference leakage received by the third device during a beamforming transmission from the first device to the second device; and performing, at the first device, the beamforming transmission to the second device based on the data and the steering matrix. 
   [0035] An interfering device can become aware of interference that it is causing to an impacted device in the same BSS or another BSS. Based on over hearing a strong interfering signal from the interfering device, the impacted device can initiate an explicit sounding process by sending a request such as a sounding request to the interfering device to cause the interfering device to send a sounding packet that is addressed to the impacted device. In some implementations, the sounding packet includes an null data packet (NDP) such as an NDP defined by IEEE 802.11n or 802.11ac. In some implementations, the interfering device sends before the NDP, an NDP announcement frame that includes a MAC header. The MAC header 
   [0051] Interfering device 805a can transmit an NDP-A 840 to indicate that an NDP 845 will be transmitted. The NDP-A 840 can include an indicator, such as one or more bits in a header field, conveying that it is for an interference avoidance sounding process. Further, the NDP-A 840 can include a destination address field having a broadcast address. By using a broadcast address, the interfering device 805a can determine whether there are other impacted devices. In some implementations, the NDP-A 840 is sent in response to receiving the sounding request 830. In some implementations, the interfering device 805a periodically sends the NDP-A 840 without receiving a sounding request 830 to proactively minimize interference to one or more devices.

Seok (US 20120257574 A1)
ABSTRACT: An interference avoidance method performed by an Access Point (AP) in a WLAN system in an Overlapping Basic Service Set (OBSS) environment is provided. The interference avoidance method includes receiving an interference avoidance request message from the first STA, the interference avoidance request message informing that frame transmission of the AP acts as interference with a first STA; transmitting an interference avoidance response message in response to the interference avoidance request message; obtaining first channel information about a first channel between the first STA and the AP from the first STA which has received the interference avoidance response message; determining a transmitting steering matrix based on the first channel information; and transmitting data to a second STA by performing beamforming according to the transmitting steering matrix.

Liu (US 20110038332 A1)
ABSTRACT: The present disclosure includes systems and techniques relating to wireless communications. A described system, for example, includes a device configured to transmit signals, in a frequency band, to the wireless communication devices. The signals can include spatially steered first signals that concurrently provide data to the wireless communication devices. The signals can include one or more second signals to the wireless communication devices to control transmission of responses from the wireless communication devices in the frequency band. The device can monitor for the responses in the frequency band. The device can control, based on a lack of reception of an expected response, a transmission of a third signal in the frequency band to prevent a transmission from another wireless communication device different than the wireless communication devices. The third signal can include information to reschedule a transmission of a response from a wireless communication device.

Damnjanovic (US 20100323711 A1)
ABSTRACT: Methods and apparatus for beamforming for femtocells, such as in LTE wireless networks, to provide inter-cell coordination and interference mitigation are disclosed. A macrocell user equipment (UE) may determine information regarding an interfering femtocell node, such as a home eNodeB (HeNB). The information may be sent directly or indirectly, such as by a backhaul communication link, to the HeNB. The HeNB may adjust an output based on the information. The information may include spatial channel information, which may be used for beamforming at the HeNB output so as to mitigate interference in the direction of the UE.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOOMAN HOUSHMAND whose telephone number is (571)270-1817.  The examiner can normally be reached on Monday - Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA BANKS-HAROLD can be reached on (571)272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/ALPUS HSU/Primary Examiner, Art Unit 2465